Title: Cotton Tufts to John Adams, 6 August 1776
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Weymouth Augt. 6th. 1776
     
     Last Week I received Yours of July the 20th. also Dr. Rushs Letter on Inoculation for which You and the learned and benevolent Dr. have my sincere Thanks. He has thrown much Light upon the Subject and the Simplicity of his Method I admire. The whole Art seems to me to lay in reducing the Body to such a State as to prevent any great Degree of Inflammation or Febrile Motions. An Attention to the Subject must I think convince any Person, that an entire Alteration of the Blood and Juices and the removal of inveterate obstructions is not absolutely necessary to a Persons going thro’ the Disorder safely: Indeed where any of the noble organs are unsound, I think it unsafe. It can never be supposd that Six or Seven Days Dieting, 30 or 40 Grains of Mercury and 2 or 3 Purges or even Purges administred every Day for that Time, will be sufficient for removing old obstructions that in Common Practice would require Months and perhaps Years—from all which it may be inferd (as People of this Class have it safely) That nothing more is necessary than to discharge from the Body all superfluous Juices and Fluids and especially to free the more open Passages from Impurities.
     The Small Pox has this Time (I mean received by Inoculation) provd very untoward in its Operations—not that many have died of it, but the Infection has been extremely slow in its Progress, from Inoculation to Eruption. Many have run from 14 to 16 Days, others as the Physicians aver to 21 Days. Of the last am in doubt, but as it is new to me am seeking for evidence thinking it may be of Importance to have it determined. In 1764 scarce any one exceeded 14 Days and upon a Medium broke out the 10 or 11th. Day. The first Incisions now faild in vast Numbers. Many have been inoculated a first, second and even to the Sixth Time and many after all took it in the natural Way. My Son was inoculated for a 5th. Time after the 20th. Day. Afterwards it was found that his fourth Incision had taken effect. He is now in the Eruptive State.
     In my last, wrote about 10 or 15 Days past, I gave You an Accountt of the State of your Family. That wrote the 5th. July You mention the receipt of. Mrs. Adams I suppose did not then write to you as
              I expected being unwell but forwarded mine as deliverd. In my last I believe I mentiond the Recovery of your Family. Mrs. Adams, John and Thomas have indisputably gone thro the Distemper and are very well, Nabby and Charles there is some doubt off, and have been reinoculated. Complaints of the variolous Kind they had, and may possibly be sufficiently securd.
     Dr. Bulfinch who inoculated in our Families, out of 13 the first Inoculation faild in 4 or 5 and this has been the Case with other Inoculators in the Town. To what Cause to ascribe it am at a Loss—whether to reducing the Patient too low, to the Season of the Year, to the Age of the Matter or Hurry and Carelessness of the Inoculators—perhaps they may all have their Influence. Indeed should we find the last to be the sole Cause We need not wonder. Messrs. Bulfinch and Jos. Gardner according to the best Information I can obtain have inoculated each 1000 Persons. Think You what Attendance must their Patients have. I have been in Pain for my Friends, and have been with them as much as I could. Multitudes Seven or Eight Days after Inoculation have had their Incisions inflamd—a feverish Turn—some Eruptions—these indeed have died away without filling up—seven or Eight Days or ten after, have had the true Eruptions. Others who supposed that they had gone through with it in this Manner had it afterwards in the natural Way. In short there never was in any Place or among any Physicians such Doubts and Uncertainties with respect to the Eruptions or the Operations of Inoculation. Many are now uncertain whether they have had it after 4 or 5 Weeks stay in Town. It is now 11 at Night, must brake off for the present, propose to Visit our Friends at Boston in the Morning and shall then close my Letter with an Accountt of their State.
     
     
      7th.
     
     Am now at Boston, find Mrs. Adams, John and Thos. safely through the Disorder. Eruptive Symptoms on Nabby. Charles is free from any Complaints. Mrs. Cranch gone through it very Lightly. Mr. Cranch comfortable with Eruptions, also his Daughter Lucy. Betsy Cranch gone through it. Billy Cranch is in the Doubtful State. My Son well with Eruptions on Him. Jona. Sweetser your Fathers Smiths Boy, has attended upon them ever since they have been in Town (suppos’d to have had it in his Infancy) this Day broke out with it.—Am informd that a Jamaica Vessell with 300 Hhds. Sugar yesterday morning got into Providence taken by our Capt. Chase.—Pray what is Hopkins Fleet about.—Would not our Privateers do service at Newfoundland among the Liverpool Men.
     Am Sorry to hear You are out of Health. Wishing You perfect Health & Happiness Am Yr. Friend & H. Servt.
    